Citation Nr: 0336239	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a nervous 
disability.  

2.  Entitlement to service connection for a nervous 
disability under the provisions of 38 U.S.C.A. § 1151 for 
disability claimed to have resulted from treatment received 
at a Department of Veterans Affairs (VA) medical facility.   

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
carcinoma of the left tongue as due to exposure to Agent 
Orange. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
carcinoma of the throat as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1963 to February 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

This decision will address the issues of entitlement to 
service connection for a nervous disability, and whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for carcinoma of the 
left tongue.  However, the issues of entitlement to service 
connection for a nervous disability under the provisions of 
38 U.S.C.A. § 1151 for disability claimed to have resulted 
from treatment received at a VA medical facility and the 
claim of entitlement to service connection for cancer of the 
throat will be addressed in the REMAND that follows this 
decision.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claims.   

2.  The veteran was not treated in service for a nervous 
disability.  Major depression was not diagnosed until many 
years after service, and is not shown to be related to 
service.  

3.  In May 1999, the RO denied the claim for service 
connection for carcinoma of the left tongue due to exposure 
to Agent Orange.  The appellant was notified of that decision 
that same month, but did not appeal.  

4.  The evidence added to the record since May 1999, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
carcinoma of the left tongue.  


CONCLUSIONS OF LAW

1.  A nervous disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).   

2.  The May 1999 RO rating decision that denied service 
connection for carcinoma of the left tongue is final.  38 
U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.201, 20.302 (2003).  

3.  New and material evidence has not been received, and the 
claim for service connection for carcinoma of the left tongue 
is not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the veteran was informed 
on more than one occasion what type of evidence was needed to 
substantiate his claims.  In April 2001, the RO sent a letter 
to the veteran explaining the VCAA as it pertained to his 
claims of service connection for a nervous disability and for 
compensation for cancer of the tongue due to Agent Orange.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
informed him of the legal elements of a service connection 
claim in general.  Also, the statement of the case (SOC) 
provided to the veteran in September 2002 contained the 
Department's regulation implementing the VCAA, and informed 
the veteran of the laws and regulations pertinent to his 
claims.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letter sent to 
the veteran in April 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, the 
claimant was notified properly of his statutory rights.  

Moreover, the claimant has had a full year to submit evidence 
after the VCAA notification.  His claims were not adjudicated 
until May 2002, after expiration of the one-year time period.  
Since this claimant was, as a matter of fact, provided at 
least one year to submit evidence after the VCAA 
notification, adjudication of his claims can proceed.

With respect to VA's duty to assist the veteran, the RO 
obtained the VA and private evidence identified by him.  The 
Board is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained.  

It is noted that the veteran has not undergone a VA 
examination.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

With respect to the nervous condition claim, examination is 
not needed because there is no competent evidence that the 
claimed condition may be associated with the appellant's 
military service.  This is discussed in more detail below.  
With respect to the left tongue claim, which is a claim to 
reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  VA does not have a 
duty to provide the appellant a VA examination if the claim 
is not reopened.  The VCAA explicitly stated that, regardless 
of any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his claims.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Service Connection for a Nervous Disability

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110; 1131.  38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  


Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v
West, 12 Vet App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  

The veteran contends that he has a nervous disability related 
to his military service.  He reported in a March 2000 
statement that he has had a nervous problem since he was 
released from the military in February 1967.  In a July 2000 
statement he indicated that he had a nervous problem due to 
stress of being around a 105 howitzer.  In an October 2000 
letter, he stated that his nervous disorder began when he 
injured his right hand in service.  

The veteran's service medical records contain no complaint, 
diagnosis or treatment for a nervous disability.  At 
separation in February 1967, psychiatric evaluation was 
normal.  Thereafter, records show that he was hospitalized at 
VA facilities in Texas beginning in June 1975, when 
hyperthyroidism was diagnosed.  He underwent a VA examination 
in August 1975.  At that time, he complained of having 
difficulty sleeping, tiring easily, palpitations, losing 
weight, and being jittery and shaky.  It was reported that 
all symptoms dated from about December 1974.  VA outpatient 
treatment records show that in October 1975, the veteran 
complained of a nervous problem for eight years.  None of 
these records show a diagnosis of a nervous disability.  

A chronic nervous disability was not diagnosed until May 
2000, when the veteran was seen at a private facility 
complaining of nervousness for the past 33 years. The 
diagnosis was major depression.   

Service connection may be granted if the evidence establishes 
that a claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed nervous disability.  The 
Board finds that the evidence supports the current existence 
of the claimed disability since major depression has been 
diagnosed.  Thus, the Hickson element (1) has therefore been 
satisfied.  

With respect to Hickson element (2), there was no record of 
complaints, findings or treatment during active service of 
any nervous disorder.  Consequently, there is no basis upon 
which to find that the veteran sustained a disorder in 
service or aggravated a pre-existing disorder in service, and 
onset of any nervous disability in service is not factually 
shown.  The Board must therefore find that Hickson element 
(2) has not been satisfied.  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that he has a nervous disability that 
is related to his period of active service, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  By the same token, the probative value of 
the veteran's beliefs and opinions is not enhanced because 
they were reduced to writing in the medical reports of record 
that merely reported the history of the disorder or 
complaints offered by the veteran.

The Board additionally notes that the first evidence of the 
disorder at issue was decades after service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  Essentially, the lack of continuity of post-
service medical evidence tends to contradict the proposition 
that the current existence of the nervous disorder can be 
attributable to active service.  

The veteran was not treated in service for a nervous 
disability.  He had complaints of nervousness beginning in 
1975, and the record does not reflect a diagnosis of a 
nervous disorder until May 2000, many years after service.  
There is nothing in the record to associate his currently 
diagnosed major depression to his military service, other 
than the contentions of the veteran.  As noted, his 
contentions, without more, are not sufficient to support a 
grant of service connection.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a nervous disability.  As to 
the question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Accordingly, 
service connection for a nervous disorder must be denied.  




New and Material Evidence to Reopen Service Connection Claim 
for Carcinoma of the Left Tongue as due to exposure to Agent 
Orange

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  For 
veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service in the Republic of Vietnam includes 
service in the waters offshore and in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

In May 1999, the RO denied entitlement to service connection 
for carcinoma of the left tongue as due to exposure to Agent 
Orange.  At that time, the RO considered the veteran's 
service records, which showed that he served in Vietnam, his 
service medical records which showed no diagnoses of cancer, 
and VA medical records showing treatment in 1998 and 1999.  
The VA medical records showed that in May 1998, the veteran 
underwent surgery for squamous cell carcinoma of the left 
tongue and a mass in the left neck.  The RO denied the 
veteran's claims in May 1999.  The veteran did not appeal 
that decision and it became final.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, 20.302.  In order to 
reopen his claim, new and material evidence must be received.  
38 U.S.C.A. § 5108.   

Evidence received since the May 1999 RO decision consists of 
the veteran's statements, medical records beginning in the 
1970's from VA outpatient treatment, and medical records from 
the Chicksaw Nation Health Care System beginning in 1998.  
The evidence received since 1999 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  

None of these newly added records pertain to the veteran's 
carcinoma of the left tongue.  Thus, these newly added 
records are not material to his claim.  The submissions added 
to the record subsequent to the May 1999 rating decision do 
not support the appellant's contention that he has carcinoma 
of the left tongue due to exposure to Agent Orange in service 
or that the disability is in any way related to service.  The 
basis of the prior final denial in 1999 was that there was a 
lack of evidence showing incurrence of such disability in 
service and the lack of competent medical evidence linking 
the post-service disability to service.  Since the newly 
submitted evidence in no way addresses the claimed 
disability, it cannot be considered material to the veteran's 
claim.  Also, as the additional evidence does not address the 
issues in question (i.e., the basis of the prior denial), it 
does not bear directly and substantially upon the specific 
matters under consideration, and as such, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).

Nothing has changed from a medical or factual standpoint 
since the 1999 denial of the claim.  The appellant has 
offered no new arguments in his attempt to reopen.  Although 
he is certainly competent to report experiencing any 
symptoms, his allegations alone are not so significant that 
this claim must be reopened.  The appellant does not possess 
medical expertise, and he is, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  This applies even where the 
appellant has added some additional descriptive details, 
without any showing of how such additional descriptive 
details are of any consequence.  For this reason, his 
allegations are not probative.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence received 
subsequent to May 1999 is not new and material and does not 
serve to reopen the claim for service connection for 
carcinoma of the left tongue.  Until the appellant meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

 
ORDER

Service connection for a nervous disability is denied.  

Having found that new and material evidence has not been 
submitted to reopen a claim of entitlement to service 
connection for carcinoma of the left tongue, the appeal is 
denied.  
	(CONTINUED ON NEXT PAGE)



REMAND

Pursuant to 38 U.S.C.A. § 1151, when a veteran has additional 
disability not the result of his own willful misconduct, and 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished under any law 
administered by the Secretary, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable (or certain VA training or 
rehabilitation services), compensation shall be awarded in 
the same manner as if the additional disability was service-
connected.  38 C.F.R. §§ 3.358(a) and 3.800(a) (2003).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury. 38 C.F.R. § 3.358(b)(1) (2003).  With 
regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was designed 
to relieve.  38 C.F.R. § 3.358(b)(1)(ii) (2003).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated. 38 C.F.R. § 3.358(b)(2) (2003).  Further, the 
additional disability must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(2003).  In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred would 
not suffice to make the additional disability compensable.  
38 C.F.R. § 3.358(c)(2) (2003).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 3.358(c)(3) 
(2003).  "Necessary consequences" are those that are certain 
or intended to result from the VA hospitalization or medical 
or surgical treatment.  Id.  Consequences otherwise certain 
or intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  Id.

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent. 38 C.F.R. § 3.358(c)(4) (2003).  

The veteran contends that during a hospitalization at a VA 
facility in Houston, Texas, his nerves collapsed, and he 
almost died due to being given the wrong medicine.  He claims 
compensation under 38 U.S.C.A. 1151.  

The record shows that the veteran was treated at a VA 
hospital in Dallas, Texas in September 1975, for 
hypothyroidism.  It was noted he had been taking Trapazole 
for 2 weeks prior to admission.  He was taken off Trapazole 
and remained off for 6 days, when he then received 
radioactive iodine and was in isolation for 3 days.  It was 
noted that he would thereafter begin Trapazole again.  He was 
treated at a Houston VA hospital in September 1975, having 
presented with erythema multiforme.  It was noted that he had 
been treated at a Dallas VA hospital for Grave's disease, 
that same month, and placed on Trapazole approximately 6 
days.  The veteran complained of shortness of breath and a 
burning sensation in his throat.  He was treated with 
antihistamines and steroids with rapid resolution of his 
rash.  Among the diagnoses was, erythyema multiforme, 
secondary to Trapazole allergy, resolved.   

The veteran has been diagnosed with a nervous disability, 
characterized as major depression.  He was treated at VA 
hospitals in 1975 for an apparent reaction to prescribed 
medication, Trapazole.  He is claiming that this treatment 
caused his nervous disorder.  The RO has not examined the 
veteran or requested an opinion regarding his claim under 38 
U.S.C.A. § 1151.  The duty to assist requires that an opinion 
be obtained regarding the veteran's claimed relationship 
between that treatment and his current diagnosis.  The Board 
may not exercise its own independent medical judgment in 
adjudicating appeals).  Colvin v. Derwinski, 1 Vet. App 171 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision on the issue of service 
connection, a remand to the RO is required to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377-78 (1993).

After the May 2002 rating decision denied reopening of both 
carcinoma of the left tongue and throat claims, the veteran 
submitted a notice of disagreement (NOD) that discussed, in 
general terms, his belief that he was exposed to Agent Orange 
during service and that he now had residual disability due to 
that exposure.  The RO interpreted this as a NOD only with 
respect to the left tongue claim.  Since the veteran's NOD 
was phrased in general terms, it could also reasonably be 
interpreted as applying to any Agent Orange claim recently 
denied by VA, which would include the carcinoma of the throat 
claim.  The veteran's notice of disagreement with respect to 
this claim is still pending, however, since the statement of 
the case only addressed the left tongue claim. 

It is proper to remand this claim because the veteran has not 
been provided a Statement of the Case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

In view of the foregoing, the case is hereby REMANDED for the 
following development:  

1.  Contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his major depression.  
With any necessary authorization from the 
veteran, attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  

2.  Contact the VA hospitals in Dallas 
and Houston Texas, and request all 
treatment records pertinent to the 
veteran's 1975 hospitalizations.  

3.  After obtaining any available 
treatment records noted above, schedule 
the veteran for a VA psychiatric 
examination to evaluate the veteran's 
nervous disability.  Provide the claims 
file to the examiner.

A complete history must be taken by the 
examiner, and the claims file as well as 
a copy of this remand must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must note in 
the examination report that this has been 
accomplished.  All indicated tests must 
be conducted.  The examiner should 
indicate whether nervous disability found 
was proximately due to, caused by, or 
increased in severity because of medical 
treatment afforded the veteran by VA in 
1975.  The examiner should fully explain 
the factual bases of all opinions and if 
these matters cannot be medically 
determined without resort to speculation, 
this should be commented upon.  All 
opinions rendered by the examiner should 
be supported by a complete rationale.  

4.  Thereafter, review the record and 
ensure that all of the directives of this 
remand are carried out in full.  If not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Also, 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

5.  Then, readjudicate the section 1151 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response. 

6.  Provide the veteran and his 
representative, if any, a statement of 
the case as to the issue of whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for carcinoma of the 
throat as due to exposure to Agent 
Orange.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369.  The claims must be 
afforded expeditious treatment.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



